DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is filed on 04/17/2018. 
This action is in response to arguments and/or remarks filed on 11/01/2021. In the current amendments claims 1-2, 5, 7, 11-12, 16-17 and 19-20 have been amended. Claims 1-20 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 11/01/2021, the 35 U.S.C claim objections made in the previous Office Action. 
In response to arguments and/or remarks filed on 11/01/2021, the 35 U.S.C specification objections made in the previous Office Action has been withdrawn. 
In response to arguments and/or remarks filed on 11/01/2021, the 35 U.S.C 112(f) claim interpretation made in the previous Office Action has been withdrawn. 
In response to arguments and/or remarks filed on 11/01/2021, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn. 

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 

Rejections under 35 U.S.C. §101 
Applicant asserts that “The Office Action rejects claims 1-20 under 35 U.S.C. §101. The rejection of claims 1-18 has its basis in the premise that the "modules" The amendments make clear that the method is not directed to a "mental process" (or otherwise to an abstract idea, law of nature, or natural phenomenon) and the subject matter eligibility analysis should conclude the claims are not directed to a judicial exception and are accordingly eligible subject matter. “Accordingly, withdrawal of the rejection of claims 1-20 under 35 U.S.C. §101 is respectfully requested. In order to expedite prosecution, Applicant has amended claims to further make clear that even if, arguendo, the claims recite an abstract idea, the abstract idea is integrated into a practical application and thus the claims are subject matter eligible. For example, claim 1 as amended recites "a classification library having a plurality of entries generated from a training vehicle signature dataset, each entry in the library having a vehicle classification", "the vehicle signature being a response to a vehicle passing over the inductive loop sensor", and "an output module configured 16 output the estimated vehicle classification for the vehicle." Claim 11, as amended, recites "a non-transitory computer readable memory storing a plurality of training examples, each training example being associated with a vehicle that has passed over an inductive loop sensor and each training example having a vehicle signature from said inductive loop sensor and a vehicle classification"; claim 19 recites similar language as claim 11. If arguendo, the claims do recite and abstract idea, the abstract idea is clearly integrated into the practical application of classifying vehicles using a library generated from a training vehicle signature dataset (claims 1-10) and generating a vehicle classification library for classifying 

Examiner’s response:
The Examiner respectfully disagrees. The newly added limitation “generated from a training vehicle signature dataset” further specify where the data is coming from and doesn’t change the underlying process is mentally performable. The claim as a whole is still directed to abstract idea mental process without significantly more.

Rejections under 35 U.S.C. § 103 

Applicant asserts that “First, the vehicle signature data received by Jeng's server is "processed inductance signals" from a single-loop sensor (Jeng, page 76). Sanchez uses "an array of... three-axis magnetometer[s]" (Sanchez, page 226, §II.A), a fundamentally different sensor technology than the inductive loops of Jeng. There would have been no motivation to process Jeng's inductive loop response signal using Sanchez's algorithm for processing signals from an array of three-axis magnetometers because the signals are based on different physical phenomena. Second, Jeng and Sanchez are directed to different problems. Jeng's server is configured for the purpose of "vehicle classification" into "FHWA vehicle types" (see title and abstract). In contrast, Sanchez describes vehicle "re-identification". The objective of re-identification is to accurately match vehicle signatures so that the time and location of individual vehicles can be tracked. In essence, re-identification asks the question "are these two signatures from the same vehicle?" It does not seek to understand anything about the vehicle from the signature. This is fundamentally a different problem from vehicle classification in Jeng where the purpose is to determine what pre-defined class a vehicle belongs to. The Office Action mischaracterizes the references in asserting "they are both directed to vehicle classification." (Remarks pg. 17-18)

Examiner’s response:
The Examiner respectfully disagrees. Jeng and Sanchez are analogous art because they are both directed to vehicle classification. The claims are simply directed to determining an estimated vehicle classification both Jeng and Sanchez teaches determining vehicle classification. In addition, the claims recite identify peaks from sequence of peaks, quantity of peaks in the sequence and Sanchez clearly teaches identify peaks from signals generated by the sensor as evidence by pg. 226 section II. 


“Third, even if Jeng and Sanchez could have been combined, the combination would not yield the claimed invention. For example, claim 1 recites "the input set comprising... a quantity of peaks in the sequence." The Office Action sites Sanchez statement "each sensor generates three peak sequences extracted from the x, y and z component signals, which constitute a signature" (page 226, emphasis in Office Action page 46) as meeting this limitation. Sanchez describes the quantity of peak sequences which is fixed at three because each magnetometer is a three-axis sensor, not "a quantity of peaks in the sequence" as recited in claim 1. Figure 4 in Sanchez plots the three peak sequences for two "slices" at the entrance and exit, but again fails to identify "a quantity of peaks in the sequence." Thus, the combination of Jeng and Sanchez would result in an input set with "peak sequences" but would lack "a quantity of peaks in the sequence" as recited in claim 1. In sum, one of ordinary skill in the art would not have been motivated to combine the teachings of Jeng and Sanchez at least because they are directed to fundamentally different technical problems using fundamentally different sensors. And even if Jeng and Sanchez could be combined the combination would not yield the invention as claimed.” (Remarks pg. 18-19)

Examiner’s response:
The Examiner respectfully disagrees. Independent claim 1 recites identify peaks from sequence of peaks and Sanchez clearly teaches identify peaks from signals generated by the sensor as evidence by pg. 226 section II. In addition, Sanchez teaches “quantity of peaks” since there are three peaks sequences extracted from the x, y and z signals and three peaks corresponds to quantity of peaks in a sequence see pg. 226 right col section II. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding claim 1 (Currently Amended)
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “and configured to convert the vehicle signature into a sequence of numbers;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could convert vehicle signature into a sequence of numbers using observation and evaluation or write down on a piece of paper. 
“an input set generating module operably connected to the sequence generating module for receiving the sequence, and configured to identify peaks in the sequence and to generate an input set for the vehicle, the input set comprising the sequence, a quantity of peaks in the sequence, a location of a first peak in the sequence, and a value of the first peak;”

“and configured to perform K-nearest neighbor (KNN) classification with the classification library on the input set thereby determining an estimated vehicle classification for the input vehicle;”
This limitation recites mathematical concept see MPEP 2106. 
“and an output module configured to output the estimated vehicle classification for the vehicle.” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate an output of an estimated vehicle classification either verbally or on a piece of paper. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “a non-transitory computer readable memory, sensor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 

Step 2B: The claim recites “a sequence generating module operably connected to an inductive loop sensor for receiving a vehicle signature therefrom, the vehicle signature being a response to a vehicle passing over the inductive loop sensor, …a classification module operably connected to the memory for accessing the classification library, operably connected to the input set generating module for receiving the input set,” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 2 (Currently Amended)
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the input set generating module identifies each local maximum in the sequence as a peak;2Serial No. 15/955,647Attorney Docket No. 1160-0004 the input set generating module identifies each local minimum in the sequence as a peak;”

“and the output module records the estimated vehicle classification to the memory along with the vehicle signature and station data.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could record an estimated vehicle classification in the human mind or store the estimated classification with vehicle signature on a piece of paper. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more 

Regarding claim 3
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the vehicle classification of each entry in the vehicle signature library is one of 13 Federal Highway Administration classifications.”
This limitation just places restrictions on the type of vehicle classification of each entry and doesn't change the fact that the underlying manipulations with the type of input could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 4
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the sequence generating module calculates wavelet coefficients for the vehicle signature and forms the sequence by regenerating the vehicle signature using a subset of the wavelet coefficients.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could calculate wavelet coefficients for vehicle signature and forms sequence of regenerating vehicle signature using pen and paper. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 5 (Currently Amended)
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the sequence generating module uses a largest N% of the wavelet coefficients to regenerate the vehicle signature, where N is in the interval [50, 100).”
This limitation just places restrictions on the type of wavelet coefficients for generating vehicle signature and doesn't change the fact that the underlying manipulations could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 
Regarding claim 6
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the wavelet coefficients calculated by the sequence generating module are Haar wavelet coefficients, and the sequence has 32 numbers.”
This limitation recites mathematical concept see MPEP 2106. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 

Regarding claim 7 (Currently Amended)
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the input set generating module identifies as a peak each number in the sequence where the following is logically true:
[an immediately preceding number is less than said number and an immediately following number is less than said number (+,-), OR the immediately preceding number is less than said number and the immediately following number is equal to said number (+,0), OR the immediately preceding number is greater than said number and the immediately following number is greater than said number (-,+), OR the immediately preceding number is equal to said number and the immediately following number is greater than said number (0,+), OR the immediately preceding number is greater than said number and the immediately following number is equal to said number (-,0), OR the immediately preceding number is equal to said number and the immediately following number is less than said number (0,-).”

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Regarding claim 8
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the input set generating module identifies the location in the sequence of the first peak as an index of a first number in the sequence identified as a peak, and identifies the value of the first peak as said first number.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify peaks from sequence using observation and evaluation of a graph and further identify peaks, location and value of the first peak. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more 

Regarding claim 9
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the input set generating module normalizes each number in the input set.”
This limitation just places restrictions on the type of normalizes each number in the input set and doesn't change the fact that the underlying manipulations with the type of input could be mental.

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 10
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the classification module calculates a Euclidian distance between the input set and each of the plurality of entries in the classification library, identifies K (K a positive integer) smallest Euclidian distance entries, and determines the estimated vehicle classification based on said K entries.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could calculates a Euclidian distance between the input set and each of the plurality of entries in the classification library. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 11 (Currently Amended)
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“A system for generating a vehicle classification library, the system comprising: …a grouping module configured to group training examples having a same vehicle classification; 
This limitation, under its broadest reasonable interpretation in light of the specification, a human could group training examples having same vehicle classification by using observation and evaluation method and group the same type of vehicle into groups. 
“a generating module to generate for each group a set of inputs by, for each training example in the group, (i) converting the vehicle signature into a sequence, (ii) identifying peaks in the sequence, and (iii) forming an input containing (A) a quantity of peaks in the sequence, (B) a location of a first peak in the sequence, (C) a value of the first peak, and (D) values of said sequence at select peak locations;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could convert vehicle signature or features into sequence and then identify its peaks, location of the peak and value using observation then choose or select peak location from the sequences using observation and evaluation.  -31-Attorney Docket No. 1160-0004
“a clustering module configured to receive the set of inputs for a group from the generating module and use K-means clustering to organize the inputs of said set into K clusters; a library module configured to create a library entry for each cluster by (i) averaging the value of the location of the first peak among the inputs in said cluster, (ii) averaging the value of the first peak among the inputs in said cluster, (iii) averaging the value of the quantity of peaks among the inputs in said cluster, and (iv) averaging the sequences corresponding to the inputs in said cluster at each position in said sequences;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could cluster input data using k-means clustering and take the average of the value of location of every peaks within the given cluster group using pen and paper. In addition, a human could further identify peaks among the input cluster and take average for each position in the data sequences using observation and evaluation with his/her head or pen and paper. -31-Attorney Docket No. 1160-0004

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “non-transitory computer readable memory, sensor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “a non-transitory computer readable memory storing a plurality of training examples, each training example being associated with a vehicle that has passed over an inductive loop sensor and each training example having a vehicle signature from an inductive loop sensor and a vehicle classification… and a recording module to add each library entry created by the library module to the vehicle classification library.” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding claim 12
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the generating module identifies as a peak each number in the sequence where the following is logically true: an immediately preceding number is less than said number and an immediately following number is less than said number (+,-), OR the immediately preceding number is less than said number and the immediately following number is equal to said number (+,0), OR the immediately preceding number is greater than said number and the immediately following number is greater than said number (-,+), OR the immediately preceding number is equal to said number and the immediately following number is greater than said number (0,+), OR the immediately preceding number is greater than said number and the immediately following number is equal to said number (-,0), OR the immediately preceding number is equal to said number and the immediately following number is less than said number (0,-).”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify peak each number in the sequence where an immediately preceding number is less than or equal to or greater than the number of operators using observation and evaluation. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Regarding claim 13
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein, to convert the vehicle signature into the sequence, the generating module is configured to calculate wavelet coefficients for the vehicle signature and regenerate the vehicle signature using a subset of the wavelet coefficients.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could calculate wavelet coefficients for vehicle signature and forms sequence of regenerating vehicle signature using pen and paper. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 14 (Currently Amended)
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the subset of the wavelet coefficients used are a largest N% of the wavelet coefficients, where N is in the interval [50, 100).”
This limitation just places restrictions on the type user input and doesn't change the fact that the underlying manipulations with the type of input could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 15
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the wavelet coefficients are Haar wavelet coefficients, and the sequence has 32 numbers.”


Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 



Regarding claim 16 (Currently Amended)
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the identifying peaks in the sequence by the generating module comprises identifying each local maximum in the sequence as a peak and identifying each local minimum in the sequence as a peak; and the select peak locations are a 4 or more most frequent peak locations 6Serial No. 15/955,647Attorney Docket No. 1160-0004 for vehicle signatures within the group.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify sequence of peaks and identifying each local minimum and maximum in the sequence using observation and evaluation method and make a selection of the peak locations in his/her mind using observation. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 17
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein each group is for one Federal Highway Administration vehicle classification, and the select peak locations are 4 or more most frequent peak locations for vehicle signatures within the group.”
This limitation just places restrictions on the type user input and doesn't change the fact that the underlying manipulations with the type of input could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.


Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Regarding claim 18
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“and configured to convert the unclassified vehicle signature into an unclassified sequence;”

“an unclassified input set generating module operably connected to the sequence generating module for receiving the unclassified sequence, and configured to identify peaks in the unclassified sequence and to generate an unclassified input set,” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify peaks from unclassified sequence using observation of a graph and then generate unclassified input set as being capable of performing in the human mind. 
“the unclassified input set comprising the unclassified sequence, a quantity of peaks in the unclassified sequence, a location of a first peak in the unclassified sequence, and a value of the first peak in the unclassified sequence;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify peaks from sequence using observation of a graph and further identify peaks, location and value of the first peak. 
“operably connected to the unclassified input set generating module for receiving the unclassified input set, and configured to perform K-nearest neighbor (KNN) classification with the vehicle classification library on the unclassified input set thereby determining an estimated vehicle classification for the unclassified input set;”

“and an output module configured to output the estimated vehicle classification.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate an output of an estimated vehicle classification either verbally or on a piece of paper. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “sensor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim recites “wherein the recording module is further configured to store the vehicle classification library in the memory… a sequence generating module operably connected to an inductive loop sensor for receiving an unclassified vehicle signature therefrom… a classification module operably connected to the memory for accessing the vehicle classification library,” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 19
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“A method for generating a vehicle classification library, the method comprising: (II) operating one or more …to group the training examples having a same vehicle classification; and for each group generating a set of library inputs by, for each of the training examples in the group,”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could group training examples having same vehicle classification by using observation and evaluation method and group the same type of vehicle into groups. 
“(i) converting the vehicle signature into a sequence; (ii) identifying peaks in the sequence,”

 the identifying comprising identifying each local maximum in the sequence as a peak and identifying each local minimum in the sequence as a peak;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify sequence of peaks and identifying each local minimum and maximum in the sequence using observation and evaluation method. 
“and (III) calculating a library input comprising a quantity of peaks in the sequence, a location of a first peak in the sequence, a value of the first peak, and values of said sequence at select peak locations;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could convert vehicle signature into a sequence of numbers using observation and evaluation or write down on a piece of paper. 
“(B) cluster library inputs in the set of library inputs into K clusters using a K- means clustering; (C) create a library entry for each cluster by (i) averaging the value of the location of the first peak among the library inputs in said cluster;”  
This limitation, under its broadest reasonable interpretation in light of the specification, a human could cluster input using k-means clustering and take the average of the value of location of every peaks within the given cluster group using pen and paper.  -31-Attorney Docket No. 1160-0004
“(ii) averaging the value of the first peak among the library inputs in said cluster; (iii)averaging the value of the number of peaks among the library inputs in said cluster; and (iv) averaging the sequences corresponding to the library inputs in said cluster at each position in the sequences;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could average the value of peaks within a cluster by simple adding up all the numbers and divide by the number of peaks using his/her head or on a piece of paper. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “sensor, processors” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “(I) storing a plurality of training examples in a non-transitory computer readable memory, each training example being associated with a vehicle that has passed over an inductive loop …and each training example having a vehicle signature from an inductive loop sensor and a vehicle classification; (D) store the library entry to a vehicle classification library in the non-transitory computer readable memory.”” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding claim 20
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“operating the one or more …to identify peaks in the unclassified sequence; perform a K-nearest neighbor (KNN) classification with the vehicle classification library on an input set to determine an estimated vehicle classification for the unclassified vehicle signature,”
This limitation recites mathematical concept see MPEP 2106. 
“the input set comprising the unclassified sequence, a quantity of peaks in the unclassified sequence, a location of a first peak in the unclassified sequence, and a value of the first peak; 


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “sensor, processors” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “receiving an unclassified vehicle signature from an inductive loop sensor; storing the unclassified signature as an unclassified sequence… and store the estimated vehicle classification with the unclassified vehicle signature and station data in a non-transient, computer-readable memory device.” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (“Wavelet–k Nearest Neighbor Vehicle Classification Approach with Sanchez et al. (“Vehicle Re-Identification using Wireless Magnetic Sensors: Algorithm Revision, Modifications and Performance Analysis”, hereinafter: Sanchez). 
Regarding claim 1 (Currently Amended)
Jeng teaches a system for classifying vehicles, (abstract “In this study, a new vehicle classification algorithm was developed with inductive loop signature technology. There were two steps to the proposed algorithm. The first step was to use the Haar wavelet to transform and reconstruct inductive vehicle signatures, and the second step was to group vehicles into FHWA vehicle types through the use of the k nearest neighbor (KNN) approach with a Euclidean distance classifier”)
the system comprising: a non-transitory computer readable memory (Examiner notes that PC[corresponds to computer with processor and memory] and server has memory see pg. 76 right col “Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”) configured to store a classification library having a plurality of entries generated from a training vehicle signature dataset, (Examiner notes that K-nearest neighbor is a supervised machine learning algorithm which include training data set and the classification library contains training data see abstract “To implement the KNN approach, a library of vehicle signature templates for each FHWA vehicle class was composed. The proposed vehicle classification algorithm demonstrated promising classification results, with a 92.4% overall accuracy” classification of FHWA vehicle type using KNN is shown on pg. 77 left col “. If a total of M signatures is assumed in the template library (i.e., training data), given a set of signature features obtained from a vehicle awaiting for classification… the KNN classifier calculates the Euclidean distances against all template signatures and finds the nearest neighbors based on the kth minimum distance”)
each entry in the library having a vehicle classification; (pg. 77 “To implement KNN, each FHWA vehicle class needed to have a library of vehicle signature templates. The templates were obtained through a random sampling up to 20 vehicle signatures (given the number of available signatures) for each vehicle class from Sand Canyon Station 453 and San Onofre Station 501. For each vehicle class, the vehicle signature templates in the library were further refined to maximize the vehicle classification performance. The refinement process involved the removal of atypical signatures and the addition of typical (i.e., representative) signatures obtained from the vehicle signature database… Table 1 also shows the composition and distribution of the signature template library for each vehicle class.”)
a sequence generating module (pg. 76 right col “Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”) operably connected to an inductive loop sensor for receiving a vehicle signature therefrom, (pg. 72 left col “Properly installed loop sensors have a service life that is typically comparable to that of the pavement itself. Inductive loop sensors, connected to traffic controllers via conventional, bivalent, inductive loop detector cards, provide traffic agencies with accurate volume and occupancy information. When installed in a double-loop speed trap configuration, they can also provide accurate point speed and effective vehicle length information.” Also see pg. 76 right col “The loop detectors at each detection station were connected to advanced loop detector cards via a card file interface. These detector cards in turn were connected to industrial PCs via the USB interface… Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”)
and configured to convert the vehicle signature into a sequence of numbers; (pg. 76 right col “A wavelet transform can be used to convert the data in the time domain to a so-called frequency domain in which some features that are not shown in the time domain can be displayed and analyzed further. In the real world, most signals or data are not continuous, but discrete, and thus the discrete wavelet transform actually is employed in various applications.”)
an input set generating module operably connected to the sequence generating module for receiving the sequence, (pg. 76 right col “The advanced detector cards processed inductance signals from passing vehicles and operated at a rate of 1,200 samples per second. Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”)
…
(pg. 76 right col “Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”)
operably connected to the input set generating module for receiving the input set, (pg. 76 right col “The loop detectors at each detection station were connected to advanced loop detector cards via a card file interface. These detector cards in turn were connected to industrial PCs via the USB interface. All detector equipment and industrial PCs were housed in existing traffic cabinets located at the shoulder edge of the freeway. The advanced detector cards processed inductance signals from passing vehicles and operated at a rate of 1,200 samples per second. Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”)
and configured to perform K-nearest neighbor (KNN) classification with the classification library on the input set thereby determining an estimated vehicle classification for the vehicle; (pg. 78 lef-right col “The KNN method with a Euclidean distance classifier was adopted in this study to determine a corresponding vehicle’s FHWA class. If a total of M signatures is assumed in the template library (i.e., training data), given a set of signature features obtained from a vehicle awaiting for classification, x = [x1 x2 . . . x30], the KNN classifier calculates the Euclidean distances against all template signatures and finds the nearest neighbors based on the kth minimum distance… where ym = set of signature features in template library and …Euclidean distance. Let …be the kth nearest neighbors whose attributes are closest to x, then label x with the vehicle class label that occurs most frequently in yk”)
and an output module (pg. 76 right col “Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”) configured to output the estimated vehicle classification for the vehicle. (pg. 79 right col “The high classification rates shown in Tables 3 through 5 demonstrate the potential of the proposed vehicle classification algorithm. The results were encouraging because the overall classification rates of the three schemes were about 93%.”)  
Jeng does not teach and configured to identify peaks in the sequence and to generate an input set for the vehicle, the input set comprising the sequence, a quantity of peaks in the sequence, a location of a first peak in the sequence, and a value of the first peak. 
Sanchez teaches and configured to identify peaks in the sequence and to generate an input set for the vehicle, (pg. 226 right col section II “Each extracted peak is paired with a local time stamp, which can be used to determine relative separation among peaks generated from the same sensor. Each sensor generates three peak sequences extracted from the x, y and z component signals, which constitute a signature”)
the input set comprising the sequence, (pg. 226 right col section II “Each extracted peak is paired with a local time stamp, which can be used to determine relative separation among peaks generated from the same sensor. Each sensor generates three peak sequences extracted from the x, y and z component signals, which constitute a signature”)
a quantity of peaks in the sequence, (pg. 226 right col section II “Each sensor generates three peak sequences extracted from the x, y and z component signals, which constitute a signature”)
a location of a first peak in the sequence, (pg. 229 left col section B “Figure 4 (b) shows two slices of the entrance and exit signatures of vehicle k = 527. Note that the upstream slices show more peaks than the downstream ones. Vehicle 527 went slowly over the entrance array and at free flow speed over the exit array. The extra peak phenomenon was observed in the signatures of vehicles going slowly or stopping over the entrance arrays. During congestion, vehicle signatures tend to have more noisy peaks, most of which are small compared to the dominant peaks of the signatures. A vehicle signature with noisy peaks leads to a larger μf and σf , since the difference on the number of peaks is penalized in the distance calculation independently of their magnitude.”)
and a value of the first peak. (pg. 226 right col section II “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ‘raw’ magnetic signals measured by an array of sensors.”)
Jeng and Sanchez are analogous art because they are both directed to vehicle classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng to incorporate the teaching of Sanchez to include a method or system for a vehicle identification based on matching vehicle signatures. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve poor performance of vehicle matching algorithm for vehicle re-identification that does not require constant speed assumption of vehicle and vehicle speed as disclosed by Sanchez (pg. 226 right col “This assumption is unrealistic for implementations in arterial streets, congested freeways, and on-ramps where stop-and-go traffic is unavoidable. The vehicle re-identification method discussed in this paper does not rely on the constant speed assumption and does not require vehicle speed. However, the poor performance of the vehicle matching algorithm in the queue estimation study called for an algorithm revision, improvement and performance analysis.”)

Regarding claim 2 (Currently Amended)
Jeng in view of Sanchez teaches claim 1. 
Jeng further teaches wherein the output module records the estimated vehicle classification to the memory along with the vehicle signature and station data. (Examiner notes that Table 1 shows signature template library by FHWA class and station see pg. 77 right col “The refinement was an ongoing process because some vehicle classes had only a limited number of signature templates (Table 1). Table 1 also shows the composition and distribution of the signature template library for each vehicle class.”)
Sanchez further teaches wherein the input set generating module identifies each local maximum in the sequence as a peak;2Serial No. 15/955,647Attorney Docket No. 1160-0004 (pg. 226 right col section A “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ’raw’ magnetic signals measured by an array of sensors. Each sensor has a three-axis magnetometer that measures the x, y and z directions of the earth’s magnetic field as a vehicle goes over it.”)
the input set generating module identifies each local minimum in the sequence as a peak; (pg. 226 right col section A “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ’raw’ magnetic signals measured by an array of sensors. Each sensor has a three-axis magnetometer that measures the x, y and z directions of the earth’s magnetic field as a vehicle goes over it.”)
Jeng and Sanchez are analogous art because they are both directed to vehicle classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng to incorporate the teaching of Sanchez to include a method or system for a vehicle identification based on matching vehicle signatures. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve poor performance of vehicle matching algorithm for vehicle re-identification that does not require constant speed assumption of vehicle and vehicle speed as disclosed by Sanchez (pg. 226 right col “This assumption is unrealistic for implementations in arterial streets, congested freeways, and on-ramps where stop-and-go traffic is unavoidable. The vehicle re-identification method discussed in this paper does not rely on the constant speed assumption and does not require vehicle speed. However, the poor performance of the vehicle matching algorithm in the queue estimation study called for an algorithm revision, improvement and performance analysis.”)


Regarding claim 3 
Jeng in view of Sanchez teaches claim 1. 
Jeng further teaches wherein the vehicle classification of each entry in the vehicle signature library is one of 13 Federal Highway Administration classifications. (Pg. 77 left col “In this step, a classification procedure was performed to classify vehicle signatures into 13 vehicle classes on the basis of the FHWA[corresponds to Federal Highway Administration] scheme. For the purpose of real-time application, it is costly to use fully reconstructed signature data in vehicle classification. Therefore, the features of the reconstructed signature were extracted and then employed in vehicle classification.” And also see pg. 77 right col “To implement KNN, each FHWA vehicle class needed to have a library of vehicle signature templates. The templates were obtained through a random sampling up to 20 vehicle signatures (given the number of available signatures) for each vehicle class from Sand Canyon Station 453 and San Onofre Station 501.”)

Regarding claim 4
Jeng in view of Sanchez teaches claim 1. 
Jeng further teaches wherein the sequence generating module calculates wavelet coefficients for the vehicle signature (pg. 77 left col “Each step of the Haar wavelet transform produces two sets of values: a set of averages and a set of distances. The distances are referred to as wavelet coefficients. Assume that the original signature datum is S(k) and there are a total of N data points. The formulas to calculate the average, A(k), and the wavelet coefficient, C(k), for the first step are shown in Equations 1 and 2.”)
and forms the sequence by regenerating the vehicle signature using a subset of the wavelet coefficients. (Pg. 77 left col “After the Haar wavelet transformation took place, it was necessary in the proposed approach to determine the proportion of the wavelet coefficients to remove (or maintain). The maintained wavelet coefficients were employed to reconstruct the finalized signature used for vehicle classification. To determine the proper proportion of the wavelet coefficients to be used, the transformed vehicle signatures were first examined with different percentages of large components sampled from their corresponding wavelet coefficients. The selected results are shown in Figure 4.”)


Regarding claim 7 (Currently Amended)
Jeng in view of Sanchez teaches claim 1. 
Jeng further teaches wherein the input set generating module identifies as a peak each number in the sequence where the following is logically true: [an immediately preceding number is less than said number and an immediately following number is less than said number (+,-)] (Examiner notes that Fig. 1 shows two different peaks where the second peaks is less than the first peak for semitrailer truck see pg. 73 left col “Figure 1 shows some example signatures for a bus, sports car, pickup truck, and semitrailer truck, which illustrate the clear distinctions observed in the signatures across different vehicle types. These signatures convey some important information. For example, the sports car had the highest magnitude of inductance change among all vehicle types. For a semitrailer truck, a cluster axle may contribute to a peak in the signature. On the basis of the analysis of various vehicle types and their signatures, it was found that different vehicle types had different signature shapes because of their different attributes (e.g., size, metal mass, axles, distance between the metal surfaces on the undercarriage of the vehicle and the road surface).”)
OR the immediately preceding number is less than said number and the immediately following number is equal to said number (+,0)_] OR3Serial No. 15/955,647Attorney Docket No. 1160-0004 [the immediately preceding number is greater than said number and the immediately following number is greater than said number (-,+)] OR [the immediately preceding number is equal to said number and the immediately following number is greater than said number (0,+)1 OR the immediately preceding number is greater than said number and the immediately following number is equal to said number (-,0)] OR the immediately preceding number is 

Regarding claim 8
Jeng in view of Sanchez teaches claim 7. 
Sanchez further teaches wherein the input set generating module identifies the location in the sequence of the first peak as an index of a first number in the sequence identified as a peak, (pg. 226 right col “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ’raw’ magnetic signals measured by an array of sensors. Each sensor has a three-axis magnetometer that measures the x, y and z directions of the earth’s magnetic field as a vehicle goes over it.” Examiner notes that FIG. 4 shows peak values and each graphs show values associated with its peak)
and identifies the value of the first peak as said first number. (Examiner notes that FIG. 4 shows peak values and each graphs show values associated with its peak see pg. 229 left col “Vehicle k = 527 two sensor signature slice at the entrance and exit arrays (a) Raw peak values”) 
Jeng and Sanchez are analogous art because they are both directed to vehicle classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng to incorporate the teaching of Sanchez to include a method or system for a vehicle re-identification based on matching vehicle signatures. 
Sanchez (pg. 226 right col “This assumption is unrealistic for implementations in arterial streets, congested freeways, and on-ramps where stop-and-go traffic is unavoidable. The vehicle re-identification method discussed in this paper does not rely on the constant speed assumption and does not require vehicle speed. However, the poor performance of the vehicle matching algorithm in the queue estimation study called for an algorithm revision, improvement and performance analysis.”)



Regarding claim 9
Jeng in view of Sanchez teaches claim 1. 
Jeng further teaches wherein the input set generating module normalizes each number in the input set. (pg. 77 left col “Because a vehicle signature usually contains more than 200 data points, the raw signature data are normalized to be 256 data points in the preprocessing step (Figure 3). Each step of the Haar wavelet transform produces two sets of values: a set of averages and a set of distances.”)

Regarding claim 10
Jeng in view of Sanchez teaches claim 9. 
Jeng further teaches wherein the classification module calculates a Euclidian distance between the input set and each of the plurality of entries in the classification library, (pg. 77 left col “The KNN method with a Euclidean distance classifier was adopted in this study to determine a corresponding vehicle’s FHWA class. If a total of M signatures is assumed in the template library (i.e., training data), given a set of signature features obtained from a vehicle awaiting for classification, x = [x1 x2 . . . x30], the KNN classifier calculates the Euclidean distances against all template signatures and finds the nearest neighbors based on the kth minimum distance”)
identifies K (K a positive integer) smallest Euclidian distance entries, and determines the estimated vehicle classification based on said K entries. (Pg. 77 right col “The choice of k in KNN is critical, because the value of k should be large enough to eliminate most of the noise influence on the result while computational efficiency is maintained. In this study, k was set as k = 1 (i.e., 1NN) to test the simplest scenario because some of the vehicle classes might not have had enough vehicle samples to form the template library, which might have led the classifier to tend to assign a vehicle to the class that formed the majority. The value of k can be investigated further when more data are available for those vehicle classes with a small sample size.”) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (“Wavelet–k Nearest Neighbor Vehicle Classification Approach with Inductive Loop Sanchez et al. (“Vehicle Re-Identification using Wireless Magnetic Sensors: Algorithm Revision, Modifications and Performance Analysis”, hereinafter: Sanchez) and further in view of Mohan et al. (“Wavelets on graphs with application to transportation networks”, hereinafter: Mohan).
Regarding claim 5
Jeng in view of Sanchez teaches claim 4. 
Jeng in view of Sanchez does not teach wherein the sequence generating module uses the largest N% of the wavelet coefficients to regenerate the vehicle signature, where N is in the interval [50, 100).  
	Mohan teaches wherein the sequence generating module uses the largest N% of the wavelet coefficients to regenerate the vehicle signature, where N is in the interval [50, 100). (Examiner notes that Fig. 4 shows the N coefficient has 0 to 0.5 which corresponds to 50% see pg. 1710 “One-day traffic wavelet traces (s = 5) for ECP in either direction ((a) and (b)). The average spatial traffic speed profiles (km/h) for each road (vertex) are given in (4c) and (4d) respectively”)
Jeng, Sanchez and Mohan are analogous art because they are all directed to vehicle classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Sanchez to incorporate the teaching of Mohan to include a method or system for detecting disruptive traffic events such as unexpected traffic speed fluctuations with application to transport networks. 
Mohan (pg. 1707 left col second paragraph “In this work, we focus on detecting disruptive traffic events such as unexpected traffic speed fluctuations, traffic slowdown, and congestion that hinder normal traffic flow. The early detection of such traffic events can be useful in issuing early warnings that will eventually help the drivers to plan alternate routes.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (“Wavelet–k Nearest Neighbor Vehicle Classification Approach with Inductive Loop Signatures”, hereinafter: Jeng) in view of Sanchez et al. (“Vehicle Re-Identification using Wireless Magnetic Sensors: Algorithm Revision, Modifications and Performance Analysis”, hereinafter: Sanchez) and further in view of Zhang et al. (“A Wavelet Based All-frequency Environment Lighting Rendering Method”, hereinafter: Zhang).
Regarding claim 6
Jeng in view of Sanchez with Mohan teaches claim 5. 
Jeng further teaches wherein the wavelet coefficients calculated by the sequence generating module are Haar wavelet coefficients, (pg. 77 left col “Each step of the Haar wavelet transform produces two sets of values: a set of averages and a set of distances. The distances are referred to as wavelet coefficients. Assume that the original signature datum is S(k) and there are a total of N data points. The formulas to calculate the average, A(k), and the wavelet coefficient, C(k), for the first step are shown in Equations 1 and 2.”) 
Jeng in view of Sanchez with Mohan does not teach and the sequence has 32 numbers.  
Zhang teaches and the sequence has 32 numbers. (Pg. 28 right col section 3.2 “The Figure 1 shows all-frequency lighting rendering for Athena model under Uffizi and Grace lighting with gold and silver material respectively, sampling rates of 32×32 (normal vector), 32×32 (view direction), and 32×32 (local lighting & BRDF),” also see pg. 29 right col second paragraph “At last, BRDF section corresponding to each sampling view direction is stored. Figure 4(a) illustrates original BRDF sampling result of isotropic gold_paint texture view direction with sampling rate as 32×32. Figure 4(b) shows the result after wavelet transfer. Figure 4(c) zooms in the BRDF section indexed according to view direction, and its wavelet coefficient resolution stays the same with that of local lighting and visibility function.”)
Jeng, Sanchez, Mohan and Zhang are analogous art because they are all directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Sanchez and Mohan to incorporate the teaching of Zhang to include a method or system for an efficient all-frequency environment based on the triple product wavelet integrals framework. 
Zhang (abstract “In the environment the radiance of each point is the hemi-sphere domain integral of three elements, including lighting, reflectance property, and geometry visibility. First, pre-sampled static data are projected into wavelet space to store wavelet coefficient after nonlinear approximation. Wavelet coefficient is pre-computed according to the direction of view and normal vector. The vertex color is then obtained by triple product wavelet integrals. Throughout the process, the GPU is introduced to accelerate the processing speed and improve the rendering efficiency. In the end, the algorithm is experimented using some experiments to illustrate its performance and efficiency.”)
Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (“Wavelet–k Nearest Neighbor Vehicle Classification Approach with Inductive Loop Signatures”, hereinafter: Jeng) in view of Senaras (“An Automated Building Extraction Model Using Fuzzy K-NN classifier from monocular Aerial Images”) and further in view of Sanchez et al. (“Vehicle Re-Identification using Wireless Magnetic Sensors: Algorithm Revision, Modifications and Performance Analysis”, hereinafter: Sanchez).
Regarding claim 11 (Currently Amended)
Jeng teaches a system for generating a vehicle classification library, (pg. 77 right col “To implement KNN, each FHWA vehicle class needed to have a library of vehicle signature templates. The templates were obtained through a random sampling up to 20 vehicle signatures (given the number of available signatures) for each vehicle class from Sand Canyon Station 453 and San Onofre Station 501. For each vehicle class, the vehicle signature templates in the library were further refined to maximize the vehicle classification performance.”)
…
each training example being associated with a vehicle that has passed over an inductive loop sensor and each training example having a 4Serial No. 15/955,647Attorney Docket No. 1160-0004 vehicle signature from said inductive loop sensor and a vehicle classification; (pg. 77 left col “The potential classification algorithms that can be applied to realtime implementation may include KNN, fuzzy C-means, and selforganizing maps. KNN is a method used to classify an object on the basis of the closest training examples. It is the simplest classification algorithm and usually works well for many applications (21, 25, 26). The KNN method with a Euclidean distance classifier was adopted in this study to determine a corresponding vehicle’s FHWA class”)
a grouping module configured to group training examples having a same vehicle classification; (pg. 76 left col “After data preprocessing, a discrete wavelet transform is employed to transform and compress the signature through the shifting and scaling of the signature data, in which salient characteristics of each individual vehicle signature are removed (as noises) so that vehicle signatures from the same vehicle class come to share more similarities. At the same time, the distinguishable features (as energy) in the compressed signature data are maintained so that vehicle signatures from different vehicle classes are more distinguishable from each other.”)
a generating module to generate for each group a set of inputs by, (pg. 77 left col “Each step produces a set of averages and coefficients half the size of the data in the previous step. For example, if the original signature data contains 256 data points, the first step will produce 128 averages and 128 coefficients. The averages then become the input for the next step, which generates a new set of 64 averages and 64 coefficients.”)
for each training example in the group, (i) converting the vehicle signature into a sequence, (pg. 76 right col “A wavelet transform can be used to convert the data in the time domain to a so-called frequency domain in which some features that are not shown in the time domain can be displayed and analyzed further. In the real world, most signals or data are not continuous, but discrete, and thus the discrete wavelet transform actually is employed in various applications.”)
…
and a recording module to add each library entry created by the library module to the vehicle classification library. (Examiner notes that each library entry are saved in the template library as shown in Table 1. See pg. 77 right col “For each vehicle class, the vehicle signature templates in the library were further refined to maximize the vehicle classification performance. The refinement process involved the removal of atypical signatures and the addition of typical (i.e., representative) signatures obtained from the vehicle signature database. The refinement was an ongoing process because some vehicle classes had only a limited number of signature templates (Table 1). Table 1 also shows the composition and distribution of the signature template library for each vehicle class.”)
Jeng does not teach the system comprising: a non-transitory computer readable memory storing a plurality of training examples, 
(ii) identifying peaks in the sequence, and (iii) forming an input containing (A) a quantity of peaks in the sequence, (B) a location of a first peak in the sequence, (C) a value of the first peak, and (D) values of said sequence at select peak locations; a clustering module configured to receive the set of inputs for a group from the generating module and use K-means clustering to organize the inputs of said set into K clusters; a library module configured to create a library entry for each cluster by (i) averaging the value of the location of the first peak among the inputs in said cluster, (ii) averaging the value of the first peak among the inputs in said cluster, (iii) averaging the value of the quantity of peaks among the inputs in said cluster, and (iv) averaging the sequences corresponding to the inputs in said cluster at each position in said sequences.
Senaras teaches the system comprising: a non-transitory computer readable memory storing a plurality of training examples, (pg. 28 “Moreover, a cache mechanism is designed for a better performance. For each HSB value, the model checks the cache memory. If membership class values are available in the cache for this vector, the model directly uses these values otherwise classifies with fuzzy knn and stores the result in the cache for further requests.”)
(pg. 32 “Then, peak points are selected according to the average of K-slopes. Using the average of different K values prevents spurious peaks”)
…
(B) a location of a first peak in the…, (pg. 32 “Then, peak points are selected according to the average of K-slopes. Using the average of different K values prevents spurious peaks”) (C) a value of the first peak, and (D) values of said sequence at select peak locations; (pg. 32 “Then, peak points are selected according to the average of K-slopes. Using the average of different K values prevents spurious peaks”)
a clustering module configured to receive the set of inputs for a group from the generating module and use K-means clustering to organize the inputs of said set into K clusters; (pg. 12 “K-means clustering is one of the popular clustering methods. The main purpose of K-means is to partition the sample data set into k-cluster. For this purpose, the following procedure is applied. 1. Place randomly K points into the feature space from the sample dataset. These initial k-points are the initial centroids of clusters.”)
a library module configured to create a library entry for each cluster by (i) averaging the value of the location of the first peak among the inputs in said cluster, (pg. 12 “1. Place randomly K points into the feature space from the sample dataset. These initial k-points are the initial centroids of clusters. 2. Add all points to the feature space. 3. Assign the points according to the nearest centroid[corresponds to taking average because definition of centroid is taking the average]. 4. Recalculate the new centroid of the clusters.”)
(ii) averaging the value of the first peak among the inputs in said cluster, (iii) averaging the value of the quantity of peaks among the inputs in said cluster, and (iv) averaging the sequences corresponding to the inputs in said cluster at each position in said sequences; (pg. 12 “1. Place randomly K points into the feature space from the sample dataset. These initial k-points are the initial centroids of clusters. 2. Add all points to the feature space. 3. Assign the points according to the nearest centroid[corresponds to taking average because definition of centroid is taking the average]. 4. Recalculate the new centroid of the clusters.”)
Jeng and Senaras are analogous art because they are both directed to image classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng to incorporate the teaching of Senaras to include a method or system for extraction of geospatial data from photogrammetric sensing images. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve manually performed extraction of geospatial data process which requires well-trained operators and instead provide an automated extraction model which reduce time and cost of operation in pattern recognition system as disclosed by Senaras (pg. 1“Today Geographic Information Systems are used in a large variety of applications in engineering, city planning and social sciences. Geospatial data like roads, buildings and rivers are the most critical feeds of a GIS database. For decades, this extraction of geospatial data process has been performed manually. However manual extraction is a very slow operation method and requires well-trained operators. The invested time and labor extremely increase the cost of operation. Because of these problems pattern recognition and photogrammetry communities are trying to find better solutions to replace human effort by automated systems.”)
Jeng in view of Senaras does not teach and (iii) forming an input containing (A) a quantity of peaks in the sequence.
Sanchez teaches and (iii) forming an input containing (A) a quantity of peaks in the sequence. (Pg. 226 first paragraph “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ’raw’ magnetic signals measured by an array of sensors.”)
Jeng, Senaras and Sanchez are analogous art because they are all directed to image classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Senaras to incorporate the teaching of Sanchez to include a method or system for a vehicle re-identification based on matching vehicle signatures. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve poor performance of vehicle matching algorithm for vehicle re-identification that does not require constant speed assumption of vehicle and vehicle speed as disclosed by Sanchez (pg. 226 right col “This assumption is unrealistic for implementations in arterial streets, congested freeways, and on-ramps where stop-and-go traffic is unavoidable. The vehicle re-identification method discussed in this paper does not rely on the constant speed assumption and does not require vehicle speed. However, the poor performance of the vehicle matching algorithm in the queue estimation study called for an algorithm revision, improvement and performance analysis.”)

Regarding claim 12 (Currently Amended)
Jeng in view of Senaras with Sanchez teaches claim 11. 
Jeng further teaches wherein the input set generating module identifies as a peak each number in the sequence where the following is logically true: [an immediately preceding number is less than said number and an immediately following number is less than said number (+,-)] (Examiner notes that Fig. 1 shows two different peaks where the second peaks is less than the first peak for semitrailer truck see pg. 73 left col “Figure 1 shows some example signatures for a bus, sports car, pickup truck, and semitrailer truck, which illustrate the clear distinctions observed in the signatures across different vehicle types. These signatures convey some important information. For example, the sports car had the highest magnitude of inductance change among all vehicle types. For a semitrailer truck, a cluster axle may contribute to a peak in the signature. On the basis of the analysis of various vehicle types and their signatures, it was found that different vehicle types had different signature shapes because of their different attributes (e.g., size, metal mass, axles, distance between the metal surfaces on the undercarriage of the vehicle and the road surface).”)
OR the immediately preceding number is less than said number and the immediately following number is equal to said number (+,0)_] OR3Serial No. 15/955,647Attorney Docket No. 1160-0004 [the immediately preceding number is greater than said number and the immediately following number is greater than said number (-,+)] OR [the immediately preceding number is equal to said number and the immediately following number is greater than said number (0,+)1 OR the immediately preceding number is greater than said number and the immediately following number is equal to said number (-,0)] OR the immediately preceding number is equal to said number and the immediately following number is less than said number (0,-)].

Regarding claim 13
Jeng in view of Senaras with Sanchez teaches claim 11. 
Jeng further teaches wherein, to convert the vehicle signature into the sequence, the generating module is configured to calculate wavelet coefficients for the vehicle signature (pg. 77 left col “Each step of the Haar wavelet transform produces two sets of values: a set of averages and a set of distances. The distances are referred to as wavelet coefficients. Assume that the original signature datum is S(k) and there are a total of N data points. The formulas to calculate the average, A(k), and the wavelet coefficient, C(k), for the first step are shown in Equations 1 and 2.”)
and regenerate the vehicle signature using a subset of the wavelet coefficients.  (Pg. 77 left col “After the Haar wavelet transformation took place, it was necessary in the proposed approach to determine the proportion of the wavelet coefficients to remove (or maintain). The maintained wavelet coefficients were employed to reconstruct the finalized signature used for vehicle classification. To determine the proper proportion of the wavelet coefficients to be used, the transformed vehicle signatures were first examined with different percentages of large components sampled from their corresponding wavelet coefficients. The selected results are shown in Figure 4.”)

Regarding claim 18
Jeng in view of Senaras with Sanchez teaches claim 11. 
Jeng further teaches and the system further comprises: a sequence generating module operably connected to an inductive loop sensor for receiving an unclassified vehicle signature therefrom, (pg. 72 left col “Properly installed loop sensors have a service life that is typically comparable to that of the pavement itself. Inductive loop sensors, connected to traffic controllers via conventional, bivalent, inductive loop detector cards, provide traffic agencies with accurate volume and occupancy information. When installed in a double-loop speed trap configuration, they can also provide accurate point speed and effective vehicle length information.” Also see pg. 76 right col “The loop detectors at each detection station were connected to advanced loop detector cards via a card file interface. These detector cards in turn were connected to industrial PCs via the USB interface… Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”)
(pg. 76 right col “A wavelet transform can be used to convert the data in the time domain to a so-called frequency domain in which some features that are not shown in the time domain can be displayed and analyzed further. In the real world, most signals or data are not continuous, but discrete, and thus the discrete wavelet transform actually is employed in various applications.”)
an unclassified input set generating module operably connected to the sequence generating module for receiving the unclassified sequence, (pg. 76 right col “The advanced detector cards processed inductance signals from passing vehicles and operated at a rate of 1,200 samples per second. Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”)
…
a classification module operably connected to the memory for accessing the vehicle classification library, (pg. 76 right col “Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”)
operably connected to the unclassified input set generating module for receiving the unclassified input set, (pg. 76 right col “The loop detectors at each detection station were connected to advanced loop detector cards via a card file interface. These detector cards in turn were connected to industrial PCs via the USB interface. All detector equipment and industrial PCs were housed in existing traffic cabinets located at the shoulder edge of the freeway. The advanced detector cards processed inductance signals from passing vehicles and operated at a rate of 1,200 samples per second. Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”)
and configured to perform K-nearest neighbor (KNN) classification with the vehicle classification library on the unclassified input set thereby determining an estimated vehicle classification for the unclassified input set; (pg. 78 lef-right col “The KNN method with a Euclidean distance classifier was adopted in this study to determine a corresponding vehicle’s FHWA class. If a total of M signatures is assumed in the template library (i.e., training data), given a set of signature features obtained from a vehicle awaiting for classification, x = [x1 x2 . . . x30], the KNN classifier calculates the Euclidean distances against all template signatures and finds the nearest neighbors based on the kth minimum distance… where ym = set of signature features in template library and …Euclidean distance. Let …be the kth nearest neighbors whose attributes are closest to x, then label x with the vehicle class label that occurs most frequently in yk”)
and an output module  (pg. 76 right col “Each PC was equipped with a wireless modem to transmit signature data to a server located within the Institute of Transportation Studies at the University of California, Irvine.”) configured to output the estimated vehicle classification. (pg. 79 right col “The high classification rates shown in Tables 3 through 5 demonstrate the potential of the proposed vehicle classification algorithm. The results were encouraging because the overall classification rates of the three schemes were about 93%.”)   
Senaras further teaches wherein the recording module is further configured to store the vehicle classification library in the memory, (pg. 28 “Moreover, a cache mechanism is designed for a better performance. For each HSB value, the model checks the cache memory. If membership class values are available in the cache for this vector, the model directly uses these values otherwise classifies with fuzzy knn and stores the result in the cache for further requests.”)
…
and configured to identify peaks in the unclassified sequence and to generate an unclassified input set, (pg. 32 “Then, peak points are selected according to the average of K-slopes. Using the average of different K values prevents spurious peaks”)
…
a quantity of peaks in the unclassified sequence, a location of a first peak in the unclassified sequence, (pg. 32 “Then, peak points are selected according to the average of K-slopes. Using the average of different K values prevents spurious peaks”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng to incorporate the teaching of Senaras to include a method or system for extraction of geospatial data from photogrammetric sensing images. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve manually performed extraction of geospatial data process which requires well-trained operators and instead provide an automated Senaras (pg. 1“Today Geographic Information Systems are used in a large variety of applications in engineering, city planning and social sciences. Geospatial data like roads, buildings and rivers are the most critical feeds of a GIS database. For decades, this extraction of geospatial data process has been performed manually. However manual extraction is a very slow operation method and requires well-trained operators. The invested time and labor extremely increase the cost of operation. Because of these problems pattern recognition and photogrammetry communities are trying to find better solutions to replace human effort by automated systems.”)
Sanchez further teaches the unclassified input set comprising the unclassified sequence, (Pg. 226 first paragraph “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ’raw’ magnetic signals measured by an array of sensors.”)
…
and a value of the first peak in the unclassified sequence; (Pg. 226 first paragraph “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ’raw’ magnetic signals measured by an array of sensors.”)
Jeng, Senaras and Sanchez are analogous art because they are all directed to image classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Senaras to Sanchez to include a method or system for a vehicle re-identification based on matching vehicle signatures. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve poor performance of vehicle matching algorithm for vehicle re-identification that does not require constant speed assumption of vehicle and vehicle speed as disclosed by Sanchez (pg. 226 right col “This assumption is unrealistic for implementations in arterial streets, congested freeways, and on-ramps where stop-and-go traffic is unavoidable. The vehicle re-identification method discussed in this paper does not rely on the constant speed assumption and does not require vehicle speed. However, the poor performance of the vehicle matching algorithm in the queue estimation study called for an algorithm revision, improvement and performance analysis.”)


Regarding claim 19 (Currently Amended)
Jeng teaches a method for generating a vehicle classification library, (pg. 77 right col “To implement KNN, each FHWA vehicle class needed to have a library of vehicle signature templates. The templates were obtained through a random sampling up to 20 vehicle signatures (given the number of available signatures) for each vehicle class from Sand Canyon Station 453 and San Onofre Station 501. For each vehicle class, the vehicle signature templates in the library were further refined to maximize the vehicle classification performance.”)
…
being associated with a vehicle that has passed over an inductive loop sensor and each training example having a vehicle signature from an inductive loop sensor and a vehicle classification; ; (pg. 77 left col “The potential classification algorithms that can be applied to realtime implementation may include KNN, fuzzy C-means, and selforganizing maps. KNN is a method used to classify an object on the basis of the closest training examples. It is the simplest classification algorithm and usually works well for many applications (21, 25, 26). The KNN method with a Euclidean distance classifier was adopted in this study to determine a corresponding vehicle’s FHWA class”)
(II) operating one or more processors to group the training examples having a same vehicle classification; (pg. 76 left col “After data preprocessing, a discrete wavelet transform is employed to transform and compress the signature through the shifting and scaling of the signature data, in which salient characteristics of each individual vehicle signature are removed (as noises) so that vehicle signatures from the same vehicle class come to share more similarities. At the same time, the distinguishable features (as energy) in the compressed signature data are maintained so that vehicle signatures from different vehicle classes are more distinguishable from each other.”)
and (III) for each group, further operating the one or more processors to (A) generate a set of library inputs by, (pg. 77 left col “Each step produces a set of averages and coefficients half the size of the data in the previous step. For example, if the original signature data contains 256 data points, the first step will produce 128 averages and 128 coefficients. The averages then become the input for the next step, which generates a new set of 64 averages and 64 coefficients.”)
for each of the training examples in the group, pg. 76 right col “A wavelet transform can be used to convert the data in the time domain to a so-called frequency domain in which some features that are not shown in the time domain can be displayed and analyzed further. In the real world, most signals or data are not continuous, but discrete, and thus the discrete wavelet transform actually is employed in various applications.”)
(i) converting the vehicle signature into a sequence; (pg. 76 right col “A wavelet transform can be used to convert the data in the time domain to a so-called frequency domain in which some features that are not shown in the time domain can be displayed and analyzed further. In the real world, most signals or data are not continuous, but discrete, and thus the discrete wavelet transform actually is employed in various applications.”)
Jeng does not teach the method comprising: (I) storing a plurality of training examples in a non-transitory computer readable memory, 
(ii) identifying peaks in the sequence, the identifying comprising identifying each local maximum in the sequence as a peak and identifying each local minimum in the sequence as a peak; and (iii) calculating a library input comprising a quantity of peaks in the sequence, a location of a first peak in the sequence, a value of the first peak, and values of said sequence at select peak locations; (B) cluster library inputs in the set of library inputs into K clusters using a K-means clustering; (C) create a library entry for each cluster by (i) averaging the value of the location of the first peak among the library (ii) averaging the value of the first peak among the library inputs in said cluster; (iii) averaging the value of the number of peaks among the library inputs in said cluster; and (iv) averaging the sequences corresponding to the library inputs 8Serial No. 15/955,647Attorney Docket No. 1160-0004 in said cluster at each position in the sequences; and (D) store the library entry to a vehicle classification library in the non-transitory computer readable memory.
Senaras teaches the method comprising: (I) storing a plurality of training examples in a non-transitory computer readable memory, (pg. 28 “Moreover, a cache mechanism is designed for a better performance. For each HSB value, the model checks the cache memory. If membership class values are available in the cache for this vector, the model directly uses these values otherwise classifies with fuzzy knn and stores the result in the cache for further requests.”)
(ii) identifying peaks in the sequence, (pg. 32 “Then, peak points are selected according to the average of K-slopes. Using the average of different K values prevents spurious peaks”)
…
a location of a first peak in the sequence, (pg. 32 “Then, peak points are selected according to the average of K-slopes. Using the average of different K values prevents spurious peaks”) a value of the first peak, and values of said sequence at select peak locations; (pg. 32 “Then, peak points are selected according to the average of K-slopes. Using the average of different K values prevents spurious peaks”)
(B) cluster library inputs in the set of library inputs into K clusters using a K-means clustering; (pg. 12 “K-means clustering is one of the popular clustering methods. The main purpose of K-means is to partition the sample data set into k-cluster. For this purpose, the following procedure is applied. 1. Place randomly K points into the feature space from the sample dataset. These initial k-points are the initial centroids of clusters.”)
(C) create a library entry for each cluster by (i) averaging the value of the location of the first peak among the library inputs in said cluster; (pg. 12 “1. Place randomly K points into the feature space from the sample dataset. These initial k-points are the initial centroids of clusters. 2. Add all points to the feature space. 3. Assign the points according to the nearest centroid[corresponds to taking average because definition of centroid is taking the average]. 4. Recalculate the new centroid of the clusters.”)
(ii) averaging the value of the first peak among the library inputs in said cluster; (pg. 12 “1. Place randomly K points into the feature space from the sample dataset. These initial k-points are the initial centroids of clusters. 2. Add all points to the feature space. 3. Assign the points according to the nearest centroid[corresponds to taking average because definition of centroid is taking the average]. 4. Recalculate the new centroid of the clusters.”)
(iii) averaging the value of the number of peaks among the library inputs in said cluster; (pg. 12 “1. Place randomly K points into the feature space from the sample dataset. These initial k-points are the initial centroids of clusters. 2. Add all points to the feature space. 3. Assign the points according to the nearest centroid[corresponds to taking average because definition of centroid is taking the average]. 4. Recalculate the new centroid of the clusters.”)
(iv) averaging the sequences corresponding to the library inputs 8Serial No. 15/955,647Attorney Docket No. 1160-0004 in said cluster at each position in the sequences; (pg. 12 “1. Place randomly K points into the feature space from the sample dataset. These initial k-points are the initial centroids of clusters. 2. Add all points to the feature space. 3. Assign the points according to the nearest centroid[corresponds to taking average because definition of centroid is taking the average]. 4. Recalculate the new centroid of the clusters.”)
and (D) store the library entry to a vehicle classification library in the non-transitory computer readable memory. (pg. 28 “Moreover, a cache mechanism is designed for a better performance. For each HSB value, the model checks the cache memory. If membership class values are available in the cache for this vector, the model directly uses these values otherwise classifies with fuzzy knn and stores the result in the cache for further requests.”)
Jeng and Senaras are analogous art because they are both directed to image classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng to incorporate the teaching of Senaras to include a method or system for extraction of geospatial data from photogrammetric sensing images. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve manually performed extraction of geospatial data process which requires well-trained operators and instead provide an automated extraction model which reduce time and cost of operation in pattern recognition system Senaras (pg. 1“Today Geographic Information Systems are used in a large variety of applications in engineering, city planning and social sciences. Geospatial data like roads, buildings and rivers are the most critical feeds of a GIS database. For decades, this extraction of geospatial data process has been performed manually. However manual extraction is a very slow operation method and requires well-trained operators. The invested time and labor extremely increase the cost of operation. Because of these problems pattern recognition and photogrammetry communities are trying to find better solutions to replace human effort by automated systems.”)
Jeng in view of Senaras does not teach the identifying comprising identifying each local maximum in the sequence as a peak and identifying each local minimum in the sequence as a peak; and (iii) calculating a library input comprising a quantity of peaks in the sequence.
Sanchez teaches and (iii) forming an input containing (A) a quantity of peaks in the sequence. (Pg. 226 first paragraph “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ’raw’ magnetic signals measured by an array of sensors.”)
the identifying comprising identifying each local maximum in the sequence as a peak and identifying each local minimum in the sequence as a peak; (Pg. 226 first paragraph “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ’raw’ magnetic signals measured by an array of sensors.”)
Jeng, Senaras and Sanchez are analogous art because they are all directed to image classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Senaras to incorporate the teaching of Sanchez to include a method or system for a vehicle re-identification based on matching vehicle signatures. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve poor performance of vehicle matching algorithm for vehicle re-identification that does not require constant speed assumption of vehicle and vehicle speed as disclosed by Sanchez (pg. 226 right col “This assumption is unrealistic for implementations in arterial streets, congested freeways, and on-ramps where stop-and-go traffic is unavoidable. The vehicle re-identification method discussed in this paper does not rely on the constant speed assumption and does not require vehicle speed. However, the poor performance of the vehicle matching algorithm in the queue estimation study called for an algorithm revision, improvement and performance analysis.”)

Regarding claim 20 (Currently Amended)
Jeng in view of Senaras with Sanchez teaches claim 19. 
Jeng further teaches the method further comprising: receiving an unclassified vehicle signature from an inductive loop sensor; (pg. 73 left col “A loop sensor site is composed of a few components including the roadway geometry, physical inductive loop detector, lead-in cables, and detector circuitry. The signatures change with vehicle speed, vehicle offset (both horizontally and vertically), loop type, loop condition, detection sensitivity settings, and so forth. Figure 2 illustrates that the signatures from the same vehicle are alike at different loop sensor sites after performance of x-axis and y-axis normalization. Figure 2a shows a vehicle’s signatures at two adjacent loop sensor sites. They look different vertically and horizontally.”)
…the unclassified signature as an unclassified sequence; (pg. 77 left col “A Haar wavelet needs the signature input data to be a time series of a power of 2 (e.g., 128, 256, or 512). Because a vehicle signature usually contains more than 200 data points, the raw signature data are normalized to be 256 data points in the preprocessing step (Figure 3).”)
perform a K-nearest neighbor (KNN) classification with the vehicle classification library on an input set to determine an estimated vehicle classification for the unclassified vehicle signature (pg. 78 lef-right col “The KNN method with a Euclidean distance classifier was adopted in this study to determine a corresponding vehicle’s FHWA class. If a total of M signatures is assumed in the template library (i.e., training data), given a set of signature features obtained from a vehicle awaiting for classification, x = [x1 x2 . . . x30], the KNN classifier calculates the Euclidean distances against all template signatures and finds the nearest neighbors based on the kth minimum distance… where ym = set of signature features in template library and …Euclidean distance. Let …be the kth nearest neighbors whose attributes are closest to x, then label x with the vehicle class label that occurs most frequently in yk”)
Senaras further teaches storing in the non-transitory computer readable memory (pg. 28 “Moreover, a cache mechanism is designed for a better performance. For each HSB value, the model checks the cache memory. If membership class values are available in the cache for this vector, the model directly uses these values otherwise classifies with fuzzy knn and stores the result in the cache for further requests.”) 
a location of a first peak in the unclassified sequence, (pg. 32 “Then, peak points are selected according to the average of K-slopes. Using the average of different K values prevents spurious peaks”)
and store the estimated vehicle classification with the unclassified vehicle signature and station data in a non-transient, computer-readable memory device. (pg. 28 “Moreover, a cache mechanism is designed for a better performance. For each HSB value, the model checks the cache memory. If membership class values are available in the cache for this vector, the model directly uses these values otherwise classifies with fuzzy knn and stores the result in the cache for further requests.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng to incorporate the teaching of Senaras to include a method or system for extraction of geospatial data from photogrammetric sensing images. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve manually performed extraction of geospatial data process which requires well-trained operators and instead provide an automated Senaras (pg. 1“Today Geographic Information Systems are used in a large variety of applications in engineering, city planning and social sciences. Geospatial data like roads, buildings and rivers are the most critical feeds of a GIS database. For decades, this extraction of geospatial data process has been performed manually. However manual extraction is a very slow operation method and requires well-trained operators. The invested time and labor extremely increase the cost of operation. Because of these problems pattern recognition and photogrammetry communities are trying to find better solutions to replace human effort by automated systems.”)
Sanchez further teaches a quantity of peaks in the unclassified sequence, (pg. 226 right col section II “Each extracted peak is paired with a local time stamp, which can be used to determine relative separation among peaks generated from the same sensor. Each sensor generates three peak sequences extracted from the x, y and z component signals, which constitute a signature”)
the input set comprising the unclassified sequence, (Pg. 226 first paragraph “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ’raw’ magnetic signals measured by an array of sensors.”)
…
and a value of the first peak; (Pg. 226 first paragraph “The magnetic vehicle signature consists of a collection of peak value sequences (local maxima and minima) extracted from the ’raw’ magnetic signals measured by an array of sensors.”)
Jeng, Senaras and Sanchez are analogous art because they are all directed to image classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Senaras to incorporate the teaching of Sanchez to include a method or system for a vehicle re-identification based on matching vehicle signatures. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve poor performance of vehicle matching algorithm for vehicle re-identification that does not require constant speed assumption of vehicle and vehicle speed as disclosed by Sanchez (pg. 226 right col “This assumption is unrealistic for implementations in arterial streets, congested freeways, and on-ramps where stop-and-go traffic is unavoidable. The vehicle re-identification method discussed in this paper does not rely on the constant speed assumption and does not require vehicle speed. However, the poor performance of the vehicle matching algorithm in the queue estimation study called for an algorithm revision, improvement and performance analysis.”)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (“Wavelet–k Nearest Neighbor Vehicle Classification Approach with Inductive Loop Signatures”, hereinafter: Jeng) in view of Senaras (“An Automated Building Extraction Model Using Fuzzy K-NN classifier from monocular Aerial Images”) and further in view Sanchez et al. (“Vehicle Re-Identification using Wireless Magnetic Sensors: Algorithm Revision, Modifications and Performance Analysis”, hereinafter: Sanchez).
Regarding claim 14 (Currently Amended)
Jeng in view of Senaras with Sanchez teaches claim 13. 
Jeng in view of Senaras with Sanchez wherein the subset of the wavelet coefficients used are largest N% of the wavelet coefficients, where N is in the interval [50, 100).  
Mohan teaches wherein the subset of the wavelet coefficients used are largest N% of the wavelet coefficients, where N is in the interval [50, 100). (Examiner notes that Fig. 4 shows the N coefficient has 0 to 0.5 which corresponds to 50% see pg. 1710 “One-day traffic wavelet traces (s = 5) for ECP in either direction ((a) and (b)). The average spatial traffic speed profiles (km/h) for each road (vertex) are given in (4c) and (4d) respectively”)
Jeng, Sanchez, Senaras and Mohan are analogous art because they are all directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Sanchez with Senaras to incorporate the teaching of Mohan to include a method or system for detecting disruptive traffic events such as unexpected traffic speed fluctuations with application to transport networks. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improve early detection system for congestion control and traffic forecasting to issue early warning that will help driver to plan alternate routes Mohan (pg. 1707 left col second paragraph “In this work, we focus on detecting disruptive traffic events such as unexpected traffic speed fluctuations, traffic slowdown, and congestion that hinder normal traffic flow. The early detection of such traffic events can be useful in issuing early warnings that will eventually help the drivers to plan alternate routes.”)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (“Wavelet–k Nearest Neighbor Vehicle Classification Approach with Inductive Loop Signatures”, hereinafter: Jeng) in view of Senaras (“An Automated Building Extraction Model Using Fuzzy K-NN classifier from monocular Aerial Images”) in view of Sanchez et al. (“Vehicle Re-Identification using Wireless Magnetic Sensors: Algorithm Revision, Modifications and Performance Analysis”, hereinafter: Sanchez) and further in view of Zhang et al. (“A Wavelet Based All-frequency Environment Lighting Rendering Method”, hereinafter: Zhang).
Regarding claim 15
Jeng in view of Senaras with Sanchez and Mohan teaches claim 14. 
Jeng further teaches wherein the wavelet coefficients are Haar wavelet coefficients, (pg. 77 left col “Each step of the Haar wavelet transform produces two sets of values: a set of averages and a set of distances. The distances are referred to as wavelet coefficients. Assume that the original signature datum is S(k) and there are a total of N data points. The formulas to calculate the average, A(k), and the wavelet coefficient, C(k), for the first step are shown in Equations 1 and 2.”) 
Jeng in view of Senaras with Sanchez and Mohan does not teach and the sequence has 32 numbers.  
Zhang teaches and the sequence has 32 numbers. (Pg. 28 right col section 3.2 “The Figure 1 shows all-frequency lighting rendering for Athena model under Uffizi and Grace lighting with gold and silver material respectively, sampling rates of 32×32 (normal vector), 32×32 (view direction), and 32×32 (local lighting & BRDF),” also see pg. 29 right col second paragraph “At last, BRDF section corresponding to each sampling view direction is stored. Figure 4(a) illustrates original BRDF sampling result of isotropic gold_paint texture view direction with sampling rate as 32×32. Figure 4(b) shows the result after wavelet transfer. Figure 4(c) zooms in the BRDF section indexed according to view direction, and its wavelet coefficient resolution stays the same with that of local lighting and visibility function.”)
Jeng, Sanchez, Mohan, Semaras and Zhang are analogous art because they are all directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Sanchez with Mohan and Senaras to incorporate the teaching of Zhang to include a method or system for an efficient all-frequency environment based on the triple product wavelet integrals framework. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve rending algorithm for low-frequency environment lighting for the purpose of accelerating the processing speed and improve the rendering Zhang (abstract “In the environment the radiance of each point is the hemi-sphere domain integral of three elements, including lighting, reflectance property, and geometry visibility. First, pre-sampled static data are projected into wavelet space to store wavelet coefficient after nonlinear approximation. Wavelet coefficient is pre-computed according to the direction of view and normal vector. The vertex color is then obtained by triple product wavelet integrals. Throughout the process, the GPU is introduced to accelerate the processing speed and improve the rendering efficiency. In the end, the algorithm is experimented using some experiments to illustrate its performance and efficiency.”)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (“Wavelet–k Nearest Neighbor Vehicle Classification Approach with Inductive Loop Signatures”, hereinafter: Jeng) in view of Senaras in view of Sanchez et al. (“Vehicle Re-Identification using Wireless Magnetic Sensors: Algorithm Revision, Modifications and Performance Analysis”, hereinafter: Sanchez) and further in view of Ma et al. (“A Wireless Accelerometer-Based Automatic Vehicle Classification Prototype System”, hereinafter: Ma).
Regarding claim 16
Jeng in view of Senaras with Sanchez teaches claim 11. 
Jeng in view of Senaras with Sanchez does not teach wherein the select peak locations are the 4 or more most frequent peak locations for vehicle signatures within the group.  
Ma teaches wherein the select peak locations are the 4 or more most frequent peak locations for vehicle signatures within the group. (Examiner notes that FIG. 5 shows 5 blue circle peaks being selected see pg. 106 left col “Fig. 5 shows the peak filter procedures for a five-axle truck. The red stars represent peaks from multiple sensors, and those with blue circles are the selected axle peaks after peak filters. The amplitude of the peak of each sensor is offset along the y-axis to facilitate visualization. As shown in Fig. 5, the truck is detected by six sensors labeled S1, S2, ..., S6. The first axle is detected by S4 and S5 only, each outputs two peaks after the signal filter.”)
Jeng, Senaras. Sanchez and Ma are analogous art because they are all directed to image classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Senaras with Sanchez to incorporate the teaching of Ma to include a method or system for an automatic vehicle classification (AVC) systems provide data about vehicle classes. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve current AVC system and provide “wireless sensor-based prototype AVC that quickly estimate number of axles and axle spacing under both free flow and congested traffic” for the purpose of providing cost effective wireless vehicle detection system which lead to accurate and reliable sensing platform as disclosed by Ma (pg. 104 right col “This paper describes a wireless sensor-based prototype AVC system that estimates the number of axles and axle spacing under both free flow and congested traffic. The system is based on the Sensys wireless vehicle detection system (VDS), which offers a reliable, accurate, and cost-effective sensing platform with the flexibility to address a wide range of traffic management applications [9], [10]. Each sensor can be installed in 10 min. The system is easy to maintain and can operate 24/7 under all weather conditions.”)

Regarding claim 17 (Currently Amended)
Jeng in view of Senaras with Sanchez teaches claim 11. 
Jeng further teaches wherein each group is for one Federal Highway Administration vehicle classification, (Pg. 77 left col “In this step, a classification procedure was performed to classify vehicle signatures into 13 vehicle classes on the basis of the FHWA[corresponds to Federal Highway Administration] scheme. For the purpose of real-time application, it is costly to use fully reconstructed signature data in vehicle classification. Therefore, the features of the reconstructed signature were extracted and then employed in vehicle classification.” And also see pg. 77 right col “To implement KNN, each FHWA vehicle class needed to have a library of vehicle signature templates. The templates were obtained through a random sampling up to 20 vehicle signatures (given the number of available signatures) for each vehicle class from Sand Canyon Station 453 and San Onofre Station 501.”)
Ma teaches and the select peak locations are the 4 or more most frequent peak locations for vehicle signatures within the group. (Examiner notes that FIG. 5 shows 5 blue circle peaks being selected and the sample are of the same vehicle type “heavy truck sample” see pg. 106 left col “Fig. 5 shows the peak filter procedures for a five-axle truck. The red stars represent peaks from multiple sensors, and those with blue circles are the selected axle peaks after peak filters. The amplitude of the peak of each sensor is offset along the y-axis to facilitate visualization. As shown in Fig. 5, the truck is detected by six sensors labeled S1, S2, ..., S6. The first axle is detected by S4 and S5 only, each outputs two peaks after the signal filter.”)
Jeng, Senaras. Sanchez and Ma are analogous art because they are all directed to image classification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeng in view of Senaras with Sanchez to incorporate the teaching of Ma to include a method or system for an automatic vehicle classification (AVC) systems provide data about vehicle classes. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve current AVC system and provide “wireless sensor-based prototype AVC that quickly estimate number of axles and axle spacing under both free flow and congested traffic” for the purpose of providing cost effective wireless vehicle detection system which lead to accurate and reliable sensing platform as disclosed by Ma (pg. 104 right col “This paper describes a wireless sensor-based prototype AVC system that estimates the number of axles and axle spacing under both free flow and congested traffic. The system is based on the Sensys wireless vehicle detection system (VDS), which offers a reliable, accurate, and cost-effective sensing platform with the flexibility to address a wide range of traffic management applications [9], [10]. Each sensor can be installed in 10 min. The system is easy to maintain and can operate 24/7 under all weather conditions.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al. (“Real-Time Traffic Measurement from Single Loop Inductive Signatures”) teaches an improved derivation of fundamental real-time traffic parameters, such as speed, volume, occupancy, and vehicle class, from single loop detectors and inductive signatures is demonstrated.
Ki et al. (“Vehicle-Classification Algorithm for Single-Loop Detectors Using Neural Networks”) teaches a new algorithm for ILD using backpropagation neural networks and the algorithm for the inputs to the neural networks are the variation rate of frequency and frequency waveform.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126